Citation Nr: 1201234	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  10-35 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to residuals of a left biceps contusion with degenerative changes of the acromioclavicular joint.

2.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to residuals of a left biceps contusion with degenerative changes of the acromioclavicular joint.

3.  Entitlement to service connection for a rib cage/chest wall disorder, to include as secondary to residuals of a left biceps contusion with degenerative changes of the acromioclavicular joint.

4.  Entitlement to an initial rating in excess of 10 percent for residuals of a left biceps contusion with degenerative changes of the acromioclavicular joint.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to August 1966. 

The claim currently before the Board of Veterans' Appeals (Board) arises from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a videoconference hearing held before the undersigned Acting Veterans Law Judge in August 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.






REMAND

At the August 2011 hearing, the Veteran testified that he was treated for his disabilities at the VA medical center in New Orleans, Louisiana, right after service.  August 2011 hearing transcript, page 12.  At a July 2007 Board videoconference hearing on a separate claim, he testified that he was treated at the VA medical center in New Orleans, Louisiana, throughout the 1980s and that he had been receiving treatment at the Lake City VA Medical Center for the past 20 years.  July 2007 Hearing Transcript, pages 20, 22.  Although the RO obtained records from the Lake City and Gainesville VA Medical Centers from August 1999 to December 2007 and from July 2009 to August 2010, the RO did not attempt to obtain any records from the facility in New Orleans.  The AMC must attempt to obtain records from the VA medical center in New Orleans, Louisiana from 1966 to 1989 and from the Lake City and Gainesville VA Medical Centers from 1987 to August 1999, from January 2008 to July 2009, and from August 2010 to the present.

Dr. Mathis, a chiropractor, last submitted records in March 2008, but an April 2009 statement from him indicates that the Veteran still receives treatment from him.  The AMC must attempt to obtain all records from Dr. Mathis since March 2008.

A November 2000 statement from a private chiropractor reflects that the Veteran had been treated by J. Register, D.C., in Branford, Florida.  The AMC must attempt to obtain all records from Dr. Register.

Moreover, the AMC should afford the Veteran one last opportunity to identify all treatment for his cervical spine, lumbar spine, and rib cage/chest wall disorder since August 1966 and all treatment for his left shoulder disability since August 2001.

Given the passage of time since the last examination of the left shoulder disability in January 2008, another VA examination is necessary.

As for the other claims, the RO indicated in its January 2008 letter that it would consider the claims as secondary to the service-connected left shoulder disability.  The February 2008 VA examiner did not address whether the cervical and lumbar spine disorders were secondary to the service-connected left shoulder disability, and that examiner indicated that he could not render an opinion on whether the cervical and lumbar spine disorders were directly related to service without resorting to mere speculation.  Also, while the February 2008 VA examiner did not diagnose a left rib disorder, there is medical evidence prior to the filing of the claim in December 2007 showing a diagnosis of a current left rib cage/chest wall disorder.  In light of the above, another VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO must ask the Veteran to identify all treatment for his cervical spine, lumbar spine, and rib cage/chest wall disorder since August 1966, and all treatment for his left shoulder disability since August 2001.  The RO must attempt to obtain all treatment records from J. Register, D.C., in Branford, Florida; all records from Dr. Mathis since March 2008; and any other identified records.  Regardless of the claimant's response, the RO must attempt to obtain all VA treatment records from the VA medical center in New Orleans, Louisiana from 1966 to 1989, and from the Lake City and Gainesville VA Medical Centers from 1987 to August 1999, from January 2008 to July 2009, and from August 2010 to the present.  Any obtained records should be associated with the Veteran's claims file.

2.  Thereafter, schedule the Veteran for a VA orthopedic examination.  The claims folder is to be made available to the examiner to review.  

The examination should address the current severity of the left biceps contusion with degenerative changes of the acromioclavicular joint.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to residuals of a left biceps contusion with degenerative changes of the acromioclavicular joint.   

The examiner must also opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran's cervical and lumbar spine disorders are due to the same incident that caused the in-service left bicep injury.  The examiner must also opine whether it is at least as likely as not that the current cervical and lumbar spine disorders are caused or aggravated by the residuals of a left biceps contusion with degenerative changes of the acromioclavicular joint.  

Finally, the examiner must opine whether it is at least as likely as not that the Veteran has a left rib cage/chest wall disorder and, if so, opine whether it is at least as likely as not that the disorder is due to the same incident that caused the in-service left bicep injury or whether it is at least as likely as not that the disorder was caused or aggravated by the service-connected residuals of a left biceps contusion with degenerative changes of the acromioclavicular joint.  If the examiner does not diagnose a left rib cage/chest wall disorder, then the examiner should comment on the validity of the diagnosis of a left rib cage/chest wall disorder made in the medical evidence dated prior to December 2007.  The examiner should note whether the left rib cage/chest wall disorder resolved prior to December 2007 or whether there was never a left rib cage/chest wall disorder prior to December 2007.  

A complete rationale for any opinion offered must be provided.

3.  The Veteran is to be notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  After the development requested, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

5.  Thereafter, the RO must readjudicate the issues on appeal.  If any benefit is not granted, the Veteran must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


